Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 28, 2019

                                          No. 04-19-00396-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

           On June 13, 2019, relator filed a “Request for Time Extension [sic] to File Petition for

Writ of Mandamus and Request for Clerk and Reporter’s Record.” Relator asks this court to

order the Bandera County Clerk and the court reporter to file their records with this court and on

relator at no cost to relator.

           On June 17, 2019, this court issued an order in which we (1) denied relator’s request to

order the clerk or reporter to file their records because we lack jurisdiction to do so and (2)

ordered relator to file a petition for writ of mandamus that complies with Texas Rules of

Appellate Procedure 52.3 and 52.7 no later than July 8, 2019. Our order cautioned relator that if

he did not timely file his petition, this proceeding would be dismissed for want of prosecution.

See TEX. R. APP. P. 42.3(b). Because relator did not file a petition for writ of mandamus, we

dismissed the original proceeding for want of prosecution on July 24, 2019.

           On August 16, 2019, relator filed a motion asking this court to reinstate the original

proceeding. Relator contends this court sent all correspondence addressed to him to an incorrect

1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue Ex Parte, pending in the 198th
Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.
email address. According to relator, his email address ends with “.net,” but our correspondence

was addressed to an email address ending in “.com.” We note that relator’s June 13 request for

an extension of time as well as his August 16 motion to reinstate both show the “.com” email

address.

        We GRANT relator’s request and REINSTATE this original proceeding on the court’s

docket. Relator is hereby ORDERED to file a petition for writ of mandamus that complies with

Texas Rules of Appellate Procedure 52.3 and 52.7 no later than September 9, 2019, If relator

does not file a petition for writ of mandamus by September 9, 2019, this original proceeding will

be dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b). 2

        It is so ORDERED on August 28, 2019.

                                                                      PER CURIAM


        ATTESTED TO: _______________________
                     Keith E. Hottle
                     Clerk of Court




2
   Relator has been designated a vexatious litigant. This order does not constitute “permission” to pro se file an
original proceeding as required by Texas Civil Practice and Remedies Code section 11.103(a). If such permission is
necessary, relator must obtain permission from the appropriate local administrative judge.